                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION



 RENARDA JERMAL SMITH,

                Plaintiff,                                 CIVIL ACTION NO.: 6:I7-cv-169

        V.



 JEFF COLEMAN;ANDREW MCFARLANE;
 and KELLY MCCUMBER,

                Defendants.



                                           ORDER


       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 7). Though Plaintiff did

not file Objections to this Report and Recommendation, he did file an Amended Complaint.

(Doc. 9).

       The Magistrate Judge recommended the Court dismiss without prejudice Plaintiffs

Complaint because he failed to fully and truthfully disclose his litigation history. (Doc. 7, pp. 4-

6). In his Amended Complaint, Plaintiff attempts to cure his lack of candor by disclosing the

previously-filed cause of action the Magistrate Judge noted Plaintiff omitted from his original

pleading. (Doc. 9, p. 2.) However, Plaintiffs attempt to amend his complaint to now disclose

what he previously failed to cannot "serve to overlook [Plaintiffs] abuse of the judicial process."

Hood V. Tompkins. 179 F. App'x 818, 819(11th Cir. 2006).

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint, as

amended,DISMISSES as moot all pending Motions, DENIES Plaintiff informa pauperis status
on appeal, and DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal.

       SO ORDERED,this /^^av ofNovember,2018.



                                                       IIEF JUDGE
                                 UNITED ST/ATES DISTRICT COURT
                                              DISTRICT OF GEORGIA
